Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.


Status of the Application

This a non-Final Office Action for Application Serial 16/092,150. In response to the Examiner’s action dated February 28, 2022, Applicant, on May 25, 2022, amended claims 1-2, 5-18.  Claims 1-20 are pending in this application and have been rejected below.



Response to Amendment

Claims 1 - 20 are pending in this application. Claims 1-2, 5-18 are amended. Claims 3-4 are cancelled.

The 35 U.S.C. 101 rejections of claims 1 - 20 have been fully considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The Applicant’s amendments are persuasive. The 35 U.S.C. for claim 1-2, 4-20 is withdrawn.

Applicant’s arguments to amended claims 1- 20 are not sufficient to overcome the 35 U.S.C. 103 rejections. The amended claims are examined below, see 35 U.S.C. 103 rejections.


Response to Arguments

Applicant’s arguments filed on May 25, 2022 , have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


 Claim Rejections under 35 U.S.C. §101
On pages 10 -11, Applicant submits, “ … the present claims are directed to the abstract idea of "receiving event input data", "instructing...to generate a first parameter corresponding to a calendar event, "identifying at least one suggested participant". and "instructing...to render an indication of the at least one suggested participant. 
Applicant submits that the claims, at least as amended, are not directed to the alleged abstract ideas. Rather. amended claim I is directed to a method of training a machine learning participant suggestion service, and is directed to aspects of execution of the machine learning service. Generating labeled training data representing selection of a participant, and the training of the machine learning service with the labeled training data. This is beyond managing personal behavior or relationships or interactions between people, and are beyond what can be performed in the human mind. Applicant submits that the present claims, at least as amended, are directed to patent eligible subject matter and respectfully request withdrawal of the rejection. 

Examiner submits the claims (claim 1, and similarly claims 13 and 18) recite, “… receive a list parameter generated … based on event input data,  the first parameter corresponding to … event; and a context parameter based on the first parameter … and identify at least one suggested participant based on the first parameter and the context parameter;  generating … participant suggestion service, a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the fort parameter and the context parameter; generating labeled training data representing selection of a particular participant in the ranked list and training … participant suggestion service with the labeled training data.”.  Claims 1-20, in view of the claim limitations, are directed to the abstract idea of “… receive a list parameter generated … based on event input data,  the first parameter corresponding to … event; and a context parameter based on the first parameter … and identify at least one suggested participant based on the first parameter and the context parameter;  generating … participant suggestion service, a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the fort parameter and the context parameter; generating labeled training data representing selection of a particular participant in the ranked list and training … participant suggestion service with the labeled training data.”.  


As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receive a list parameter generated … based on event input data,  the first parameter corresponding to … event; and a context parameter based on the first parameter … and identify at least one suggested participant based on the first parameter and the context parameter;  generating … participant suggestion service, a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the fort parameter and the context parameter; generating labeled training data representing selection of a particular participant in the ranked list and training … participant suggestion service with the labeled training data…” could all be reasonably interpreted  as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to  certain methods of organizing human activity. 

Accordingly, the claims are directed to the abstract grouping of certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of ““A computer implemented method of training a machine learning participant suggestion service, the method comprising: executing the machine learning participant suggestion service to: ”, “by a calendar service computing system”, “an electronic calendar”, “from a context data source:”, “, by execution of the machine learning” in claim 1, and thus, the claim is applying or using the judicial exception in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, the limitations are indicative of integration into a practical application. MPEP 2106.05 (e) – see MPEP 2106.05 (h)
The claims 13 and 18 are similar to claim 1, and thus, the rejection of claims 13 and 18 are withdrawn for similar reasons to claim 1.  The claims 2,5,6, 7, 8, 9, 10 ,11, 12 further narrow the limitations of claims 1, and thus, the claims are found patent eligible for reasons that are similar to claim 1.  The claims 13, 14, 15, 16, and 17 further narrow the limitations of claims 13, and thus, the claims are found patent eligible for reasons that are similar to claim 13. The claims 19 and 20 further narrow the limitations of claims 18, and thus, the claims are found patent eligible for reasons that are similar to claim 18.  Examiner withdraws the 35 U.S.C. 101 rejection. The claims are patent eligible.


 Claim Rejections under 35 U.S.C. §102 and 103
 
On pages 11-12, Applicant traverses, “… claims 18 and 19 were rejected under 35 U.S.C. §102 as allegedly being anticipated by Barr (US 2019/0097824).  Claims 1-5, 10. 12-15, and 17 were rejected under 35 U.S.C. §#103(a) as allegedly being unpatentable over Barr in view of San Filippo (US 2014/0278086). Claims 6. 7. 8. 9, 11, 16. and 20 were rejected under 35 U.S.C. §103(a) as allegedly being unpatentable over Barr and San Filippo in view of Guo (US 10,264.081). 
Claim 1 
…. Applicant has amended independent claim 1 to further distinguish the claimed subject matter. Amended claim 1 recites. among other features, "generating, by the execution of the machine learning participant suggestion service, a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the first parameter and the context parameter", "generating labeled training data representing selection of a particular participant in the ranked list", and "training the machine learning participant suggestion service with the labeled training data." Support for the amendment can be found at least at FIGS. 1, 3, 4, and paragraphs [0038], [0049], and [0051]. As discussed during the interview, the cited references. either separately or in combination do not teach or suggest generating a ranked list and training a machine learning participant suggestion service with labeled training data. as claimed.  For at least these reasons. Applicant respectfully submits that independent claim I is neither taught. suggested. nor rendered obvious by the cited references and is in allowable form. 

Claim 13 
…  Applicant has amended independent claim 13 to further distinguish the claimed subject matter. Support for the amendment can be found at least at FIGS. 1. 3, 4, and paragraphs [0038], [0049], and [0051].   Applicant respectfully submits that the cited references. either separately or in combination. do not teach or suggest "generate a ranked list of suggested participants. the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the first parameter and the context parameter "generate labeled training data representing selection of a particular participant in the ranked list", and "train the machine learning participant suggestion service with the labeled training data."  For at least these reasons, Applicant respectfully submits that independent claim 13 is neither taught, suggested, nor rendered obvious by the cited references and is in allowable form. 

Claim 18 

… Applicant has amended independent claim 18 to further distinguish the claimed subject matter. Support for the amendment can be found at least at FIGS. 1. 3, 4, and paragraphs [0038], [0049 1 and I0051 ]. Applicant respectfully submits that the cited references, either separately or in combination, do not teach or suggest "a front end system that provides the ranked list for output on a user interface for user selection to add one or more suggested participants. in the ranked list, as participants in the meeting" and "a training system configured to generate labeled training data representing selection of the one or more suggested participants; and train the machine learning participant suggestion service with the labeled training data."  For at least these reasons. Applicant respectfully submits that independent claim 18 is neither taught. suggested, nor rendered obvious by the cited references and is in allowable form. 

Dependent claims 
Applicant submits that dependent claims 2. 5-12, 14-17, and 19-20 are also in allowable form at least based on their relation to independent claims 1. 13. and 1.8. discussed above. …”

Examiner respectfully disagrees. The amendments to the claims necessitate grounds for a new rejection. The claims 1-20 are rejected under 35. U.S.C. 103, rejection, see below.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2,  10 -14, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2019/0097824 A1) in view of Goldsmith (US 2014/0,278,086 A1) 

Regarding Claim 1,  (Currently Amended)

A computer implemented method,  of training a machine learning participant suggestion service, the method comprising: executing the machine learning participant suggestion service to:   receive a first parameter generated by a calendar service computing system based on  event input data,  a first parameter corresponding to an electronic calendar event; and  a context parameter based on the first parameter from a context data source; and 

Barr [027] teaches system 100 for social collaboration within an organization and machine learning to improve content suggestions for a group of people by associating file activity , Barr [027], [Figure 1]; 

Barr [037] teaches as shown in FIG. 1, meeting content determiner 128 may receive input information 112 at meeting managing application GUI 108. Input information 112 may include an instruction (received from any identified participant and/or parsed from meeting-related information, where a meeting is a calendar event) to search for content, which may include any content associated with the meeting participants … such as content that is indicated by one or more keywords indicated by words in the meeting title (parameter) and/or elsewhere, Barr [037].


and, a context parameter based on the first parameter from a context data source; and; 

Bar [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords (parameter).   , Barr [028]-[041], [Figure 1].

identify at least one suggested participant based on the first parameter and the context parameter; generating, by the execution of the machine learning participant suggestion service, …

Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting., Barr  [026]-[027], [047].

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 1], [Figure 2], [Figure 4].

Barr teaches content objects may be ordered in content list 916 based on the corresponding weight indications retrieved from graph 318., Barr [071] 

Barr [072] teaches updating content objects in content list 916 may be updated based on the new participant. For example, graph 318 can be used to determine a new strength of relationship between the participants and the new participant and various content items. Updated content associated with the keywords “artificial intelligence”, the participants, and the new participant, may be identified and indications of the updated content may be displayed., Barr [072], [096], [0100]

 
Although highly suggested , Barr does not explicitly teach:
“… a ranked list of suggested participants, the ranked list being ranked based on corresponding confidence scores for each suggested participant based on the first parameter and the context parameter; generating labeled training data representing selection of a particular participant in the ranked list; and training the machine learning participant suggestion service with the labeled training data”


Goldsmith teaches the intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. The invitees field 402 may be populated with the results. This population may happen automatically, or via using suggest button 416 to initiate processing of recommendations., Goldsmith [0100]

Goldsmith teaches the system may utilize the available data to generate a scoring likelihood of conflict, success, or other outcomes., Goldsmith [0157] and Goldsmith teaches the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data. For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings")., Goldsmith [088]
	

Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Goldsmith teaches the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data. It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with an indication of a score or confidence level , as taught by Goldsmith,  further improve the predictive capabilities of the system, Goldsmith [095].


 

Regarding Claim 2, (Currently Amended)

The computer implemented method of claim 1, and further comprising: … representing the selection of the particular participant….

Barr teaches based on the received content access information, graph interface 314 generates graph 318. For instance, graph 318 may be generated to include a plurality of nodes, with a first set of nodes corresponding to content items and a second set of nodes corresponding to users with each node being generated to have a weight value indicative of a strength of relationship (i.e., an affiliation) between the content items and user., Barr [051]

Although highly suggested, Barr does not explicitly teach:
“… instructing a user interface to render an indication of the ranked list; receiving an input from a first user … ; and instructing the calendar service computing system to add the selected participant to the electronic calendar event. …”

Goldsmith teaches:
	
“… instructing a user interface to render an indication of the ranked list; receiving an input from a first user … ; and instructing the calendar service computing system to add the selected participant to the electronic calendar event. …”

           Goldsmith [088], [0100], [0157]
	

Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Goldsmith teaches the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data. It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with an indication of a score or confidence level , as taught by Goldsmith,  further improve the predictive capabilities of the system, Goldsmith [095].



Regarding Claim 3, (Cancelled)


Regarding Claim 4, (Cancelled)


Regarding Claim 10, (Currently Amended)

The computer implemented method of claim 2, wherein the event user input data is indicative of a subject matter of the electronic calendar event and further comprising :  accessing a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the event user input data; and obtaining the correlations between the user and other users based on the subject matter of the meeting indicated by the event user input data.  

Barr [040] teaches correlation by subject matter. Barr [0039]-[041], [Figure 1], [Figure 2].  And Barr [051] teaches edges may be generated to connect the nodes of the first set to nodes of the second set, with each node being generated to have a weight value indicative of a strength of relationship (i.e., an affiliation) between the content items and user. 




Regarding Claim 13, (Currently Amended)

A  machine learning participant suggestion service, comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the machine learning participant suggestion service to: receive a first parameter generated by a calendar service computing system based on event input data, the first parameter corresponding to an electronic calendar event and a context parameter based on the first parameter from a context data source ; 
generate a representation of a user interface that provides that at least one  suggested participant and includes an actuatable participant selection user input mechanism; based on an indication of user actuation of the participant selection user input mechanism, select one or more suggested participants, in the at least one selected participant; and add the selected one or more participants to an electronic meeting record corresponding to the meeting.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed “A computing system, comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform steps of”, “a context data source”, “a user interface”, Barr discloses a computing system as claimed [027] –[035], [Figure 1],[0045] –[0046],[Figure 3]. . 


Regarding Claim 14, (Currently Amended)

The computing system of claim 13 wherein the instructions further cause the computing system to use a machine learning suggestion service, 
	
Barr [027] and Barr [0039]-[041], [Figure 1], [Figure 2] and Barr [050] teaches  indication of accesses by one or more users, Barr [050]-[052], [Figure 3].

Although highly suggested, Barr does not explicitly teach:
“… instruct a user interface to render an indication of the ranked list; receive an input from a first user representing the selection of the particular participant; and  instruct the calendar service computing system to add the selected participant to the electronic event….”

	Goldsmith [088], [0100], [0157]
	
Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Goldsmith teaches the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data. It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with an indication of a score or confidence level , as taught by Goldsmith,  further improve the predictive capabilities of the system, Goldsmith [095].


Regarding Claim 18, (Currently)

A computing system for training a machine learning participant suggestion service, the computing system, comprising: one or more processors; memory storing instructions which, when executed by the one or more processors, cause the one or more processors to implement: a context parameter generator that receives meeting user input data, input by a user, indicative of a first set of parameters of a meeting and accessing a context data source to obtain context parameters based on the first set of parameters; 

Barr [027] teaches system 100 for social collaboration within an organization and Barr teaches  automatically suggesting relevant content for a group of “identified people using the device based on … a team roster,  scheduled meeting invite, online meeting etc., machine learning to improve content suggestions for a group of people by associating file activity with a weighted set of “identified people”; automatically roaming file activity on the shared computing device to the signed-in user(s)' account, a , Barr [027], [Figure 1]; 

Barr [037] teaches as shown in FIG. 1, meeting content determiner 128 may receive input information 112 at meeting managing application GUI 108. Input information 112 may include an instruction (received from any identified participant and/or parsed from meeting-related information) to search for content, which may include any content associated with the meeting participants … such as content that is indicated by one or more keywords indicated by words in the meeting title (parameter) and/or elsewhere, Barr [037].

Barr [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords.   , Barr [028]-[041], [Figure 1].


a _machine learning participant suggestion service that generates … of suggested participants … for each suggested participant based on the first set of parameters and the context parameter based on the first set of parameters and the context parameters; … for output on a user interface for user selection to add one or more suggested participants, in the set of selected participants, …

Barr teaches automatically suggesting relevant content for a group of "identified people" using the device based on signals from a team roster (a predetermined list of users who belong to a team registered to the device), scheduled meeting invite, online meeting and machine learning, Barr  [026]-[027], [047].

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held Barr [0039]-[041], [Figure 1], [Figure 2], [Figure 4],.
	
Barr [035] discloses or more participants may be enabled to interact with meeting managing application 104 through meeting managing application GUI 108 to engage in the meeting. Furthermore, a participant may interact with meeting content determiner 128 through GUI 108 to initiate a determination of content associated with the participants


Although highly suggested, Barr does not explicitly teach:
“…  a ranked list  …  the ranked list being ranked based on corresponding confidence scores … …and a front end system that provides the ranked list  … in the ranked list as participants in the meeting  …and a front end system that provides the ranked list output on a user interface for user selection to add one or more suggested participants, in the ranked list, as participants in the meeting: and a training system configured to generate labeled training data representing selection of the one or more suggested-participants: and train the machine learning participant suggestion service with the labeled training data.


Goldsmith teaches:
“…  a ranked list  …  the ranked list being ranked based on corresponding confidence scores … …and a front end system that provides the ranked list  … in the ranked list as participants in the meeting  …and a front end system that provides the ranked list output on a user interface for user selection to add one or more suggested participants, in the ranked list, as participants in the meeting: and a training system configured to generate labeled training data representing selection of the one or more suggested-participants: and train the machine learning participant suggestion service with the labeled training data…”


Goldsmith teaches:

Goldsmith teaches the intelligent assistant hub 110 may respond by transmitting to the participant device 108 a list of contacts (optionally including a likelihood indicator of attending, such as a list that is sorted to include the most likely participants first) that the participant device 108 or user may select from. The invitees field 402 may be populated with the results. This population may happen automatically, or via using suggest button 416 to initiate processing of recommendations., Goldsmith [0100]

Goldsmith teaches the system may utilize the available data to generate a scoring likelihood of conflict, success, or other outcomes., Goldsmith [0157] and Goldsmith teaches the system may be programmed to heuristically determine additional data and/or to determine the relevance of extent data. For example, a user who always rejects meeting invitations taking place after sunset on a Friday but before sunset on Saturday may be scored as likely to be an observant Jew (e.g., may have that indication added to a participant profile stored in the participant data 140, possibly with an indication of a score or confidence level that the determined attribute of the participant is accurate). While a more simple scoring mechanism (such as "unlikely to accept Friday night meetings")., Goldsmith [088]

Barr teaches a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Goldsmith teaches the use of "smart meetings," which are automatically generated and/or interactive meeting request (or management) tools that may make specific recommendations to a user based on detected context data. It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with an indication of a score or confidence level , as taught by Goldsmith,  further improve the predictive capabilities of the system, Goldsmith [095].


Regarding Claim 19, (Original)

The computing system of claim 18 wherein the meeting user input data is indicative of a subject matter of the meeting and wherein the context parameter generator is configured to accessing a context data source that identifies context data indicative of correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data and to obtain the correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data.  

Barr [040] teaches correlation by subject matter. Barr [0039]-[041], [Figure 1], [Figure 2]., Barr [069], [050] –[051]


Regarding Claim 20, (Original)

The computing system of claim 18 wherein the context parameter generator is configured to access a context data source that provides context data indicative of a correlation between the user and other users based on documents associated with the user 

Barr [051] teaches content access information, graph interface 314 generates graph 318. For instance, graph 318 may be generated to include a plurality of nodes, with a first set of nodes corresponding to content items and a second set of nodes corresponding to users. Edges may be generated to connect the nodes of the first set to nodes of the second set, with each node being generated to have a weight value indicative of a strength of relationship (i.e., an affiliation) between the content items and user., Barr [024] –[025], [051] –[052]

and to obtain the correlation between the user and other users based on the documents associated with the user

Barr [050] –[052], [033], [069]; 
 

 and wherein the context parameter generator is further configured to access a context data source that identifies context data indicative of correlations between the user and other users based on communication actions of the user and to obtain the correlations between the user and other users based on communication actions of the user.

Barr [051] –[052] teaches correlation of users and meeting content., Barr [020] –[027], [039], [041] –[047], [051] –[052];  and Barr [069] teaches  Meeting content determiner 128 may also enable searches for related content a directed manner (including refinements of searches) based on user interaction with GUI 900. For instance, in a directed embodiment, GUI 900 may include a first text entry box 910 and a second text entry box 912. First text entry box 910 enables a participant to cause meeting content determiner 128 to search for content related to a set of participants listed in first text entry box 910, which may include all or a subset of the participants in the meeting (e.g., shown in the left column area of GUI 900). The participants may search for content associated with the participants by entering names into text entry box 910., Barr [069]


Claims 5, 6, 7, 8, 9,  12, 15, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 2019/0097824 A1) in view of Goldsmith (US 2014/0,278,086 A1) and in further view of Boucher (US 2014/0,344,265 A1)


Regarding Claim 5, (Currently Amended)

The computer implemented method of claim 2,  and further comprising accessing a context data source that identifies context data indicative of correlations between the  … and other users based on at least one of: membership in a group of users;  and an organization structure of an organization to which the … belongs;  and obtaining the context parameter based on the correlations. 

Barr [026] teaches connect sources, such as Microsoft® Office 365®, Microsoft® Exchange®, Microsoft® Teams, Slack® by Slack Technologies, Dropbox®, etc., and presents them in a user-centered interface that enables users to quickly find content, including conversations, related to another person or groups of person, Barr [026]-[027];  

Barr teaches meeting content determiner 128 may identify a group including two or more participants in a meeting. In an embodiment, one or more of the participants of the group may be logged into an account associated with meeting managing application 104.  … to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held, by proximity of personal computing devices of one or more users to shared computing device 102, Barr [039] -[041],[047], [Figure 1],[Figure 2], [Figure 3].

Barr teaches list and technologies which the users belong to access content.

 Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].



. Regarding Claim 6, (Currently Amended)

The computer implemented method of claim 2, and further comprising: accessing a context data source that identifies context data indicative of correlations between … and other users based on communication actions of the user;  and obtaining the correlations between the user and other users based on communication actions of the … .  


Barr [051] teaches based on the received content access information the correlation is based on the number of accesses (communication actions) of a particular content item by a user. For example the greater the number of accesses (and/or the greater the length of time spent accessing by the user), the greater the strength of relationship between the user and content items, graph 318 is generated. The strength of a relationship between a group of users, such as a group of meeting participants can be determined from graph 318., Barr [050] –[052].

Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].


Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].




Regarding Claim 7, (Currently Amended)

The computer implemented method of claim 6 wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the … and other users based on recipients the user identifies in communication messages; and obtaining the correlations between the … and other users based on recipients the … identifies in communication messages.  

[similar to claim 6] and Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].

Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].


Regarding Claim 8,  (Currently Amended)

The computer implemented method of claim 6 wherein accessing a context data source comprises: accessing a context data source that identifies context data indicative of correlations between the … and other users based on authors of communication messages that …receives and interacts with; and obtaining the correlations between … and other users based on authors of communication messages that … receives and interacts with.  


Barr [034] teaches meeting content determiner 128 is configured to determine meeting content for a meeting between participants (group)., Barr [034],  [Figure 1], [Figure 3], [Figure 6]; 

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held.  The meeting may optionally have a context (topic, a subject matter, a purpose) that meeting content determiner 128 determines by identifying keywords, such as in a title and/or body of a meeting invitation, keywords input by one or more of the participants.;  Barr [041] discloses meeting content determiner 128 may search accessible folders (e.g., folders owned by the one or more participants) in storage 122 (context data source) of shared computing device 102 for content containing one or more of the keywords, Barr  [028]-[041], [Figure 1], [Figure 2].

Barr [037] teaches the content may be accessible if one or more meeting participants have permission to access (e.g.,  to open, view or modify) the content (e.g., e-mails, documents, chats)., Barr [033],[037]; Barr [064] teaches updated content and keywords., Barr [037], [064].

(Barr teaches modifying content (documents, e-mails, etc.).  Modification of content is authoring.)
	
Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].


Regarding Claim 9, (Currently Amended)

The computer implemented method of claim 6 wherein accessing a context data source comprises: - accessing a context data source that identifies context data indicative of correlations between … and other users based on substantive content of communication messages sent and received by …;  and obtaining the correlations between … and other users based on substantive content of communication messages sent and received by ….  


Barr [034] teaches meeting managing application 104 includes meeting content determiner 128,  meeting content determiner 128 is configured to determine meeting content for a meeting between participants (group)., Barr [034],  [Figure 1], [Figure 3], [Figure 6]; 

Barr  [040] teaches  referencing  FIG. 1, meeting content determiner 128 may identify a group including two or more participants in a meeting…   Additional participants may be identified as invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held.  The meeting may optionally have a context (topic, a subject matter, a purpose) that meeting content determiner 128 determines by identifying keywords, such as in a title and/or body of a meeting invitation, keywords input by one or more of the participants.,  Barr [0039]-[041], [Figure 1], [Figure 2].

Barr [050] teaches edges may be generated to connect the nodes of the first set to nodes of the second set, with each node being generated to have a weight value indicative of a strength of relationship (i.e., an affiliation) between the content items and user. Barr [050] and Barr [037] teaches searching for content related to a context of the meeting, such as content that is indicated by one or more keywords indicated by words in the meeting title and/or elsewhere., Barr [037],[050].

(Barr teaches a weight value indicative of a strength of relationships between content and keywords.  The association of keywords and strength of relationships are measures of importance of the content, and thus, the measure of the importance of content are measures of substantive matter/content.) 

Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].



Regarding Claim 12, (Currently Amended)

The computer implemented method of claim 2,  and further comprising: accessing a context data source that provides context data indicative of a correlation between … and other users based on documents associated with …; and  obtaining the correlation between … and other users based on the documents associated with ….  

Barr teaches identifying and presenting content relevant to the meeting to the users. In an embodiment, a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting; Barr  [024]-[025].;

Barr teaches content viewer 310 is configured to display the indications of the identified content to one or more participants of the group. For example, content viewer 310 outputs identified content information 110 (e.g., links to content, icon representations of content, snippets, etc.,) to meeting managing application GUI 108., Barr [046]; Barr teaches content 120 and 126 may each include any type of content (e.g., posts on social media, emails, chat, word processor and text files)., Barr [033].

Barr [051]-[052].

	Although highly suggested, Barr does not explicitly teach
“… the first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]


Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].

	

Regarding Claim 15,  (Currently Amended)

The computing system of claim 14, wherein the meeting user input data is indicative of a subject matter of the meeting and wherein the instructions further cause the machine learning suggestion service to: access a context data source that identifies context data indicative of correlations between … and other users based on the subject matter of the meeting indicated by the meeting user input data; and obtain the correlations between the user and other users based on the subject matter of the meeting indicated by the meeting user input data.  

Barr [027] teaches machine learning; 

Barr [040] teaches correlation by subject matter. Barr [0039]-[041], [Figure 1], [Figure 2].
	
Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”


Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].

	
	Regarding Claim 17, (Currently Amended)

The computing system of claim 14 wherein the instructions further cause the machine learning participant suggestion service to: a context data source that provides context data indicative of a correlation between the … and other users based on documents associated with the user; and obtain the correlation between the … and other users based on the documents associated with the ….  

[Similar to claim 12] 

Barr [027], Barr [033], [046], [051]-[052].

Although highly suggested, Barr does not explicitly teach:
“… a first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].




Claims  11 and 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Barr (US 2019/0,097,824 A1) and of  Goldsmith (US 2014/0,278,086 A1)  and in further view of Bucher (US 2014/0,344,265 A1) Guo (US 10,264,081 B2).

Regarding Claim 11, (Currently Amended)
 
The computer implemented method of claim 2, and further comprising: providing the first set of parameter to …;   obtaining a …, indicative  … of the first parameter, …. ; 

Barr [027], [Figure 1]


accessing a context data source that provides context data indicative of a correlation between …  and other users based …; and obtaining the correlation between … and other users based on the ….  

 Barr [040], [Figure 1]


Although highly suggested, Barr does not explicitly teach:
“… a semantic understanding system;   obtaining a semantic representation, indicative of a semantic understanding …the first user   …. the semantic representation …”
	
Although highly suggested Barr does not explicitly teach:
“… the first user …”

Boucher explicitly teaches 
“… a first user …”

Boucher [037] teaches an edge 206 may include or represent one or more data objects or attributes corresponding to the relationship between a pair of nodes. As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user and relationships could be employment or an association at a university., Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].



Guo teaches:

“… a semantic understanding system;   obtaining a semantic representation, indicative of a semantic understanding … the semantic understanding system;  …. the semantic representation …”

Guo [column 1 lines 55-65]  teaches top candidates profiles are ranked applying deep semantic similarity models , [column 1 lines 55-65],[column 5 lines 55-67]. 


Barr teaches  a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting . Guo teaches determining the most relevant people to receive a message or join a conversation. It would have been obvious before the effective filing date to combine   identification of  comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr with applying deep semantic similarity models (DSSM) and other algorithms, as taught by Gou, to improve the quality and relevance of people recommendations, Guo [column 1 lines 34-35].

	

Regarding Claim 16,  (Currently Amended)

The computing system of claim 14,  wherein the instructions further cause the machine learning participant suggestion service provide the first parameter to a semantic understanding system; obtain a semantic representation, indicative of a semantic understanding of the first parameter, from the semantic understanding system; access a context data source that provides context data indicative of a correlation between the user and other users based on the semantic representation; and obtain the correlation between the first user and other users based on the semantic representation.  
Barr [027], [Figure 1]

and

Boucher [037], [050]

Barr teaches a shared computing device correlates interaction between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting. Boucher teaches create and store a record of relationships of the user with other users of the social-networking system (e.g., messaging and event organization). It would have been obvious before the effective filing date to combine automatically suggesting relevant content for a group based on nodes and edges, as taught by Barr, with connecting the first user's user node 202 to the second user's user node 202 in social graph 200 , as taught by Boucher, further improve the predictive capabilities of the system facilitate social interaction between or among users, Boucher [003].

 And 

Guo [column 1 lines 55-65],[column 5 lines 55-67].

Barr teaches  a shared computing device correlates interactions between users, stores these interactions, and uses the stored interaction information to identify content relevant to a meeting . Guo teaches determining the most relevant people to receive a message or join a conversation. It would have been obvious before the effective filing date to combine   identification of  comprising of invitees to a scheduled meeting, people who frequently work with each other, people in a messaging channel, people located in the same office, people identified when a meeting is held , as taught by Barr with applying deep semantic similarity models (DSSM) and other algorithms, as taught by Gou, to improve the quality and relevance of people recommendations, Guo [column 1 lines 34-35].


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Gomzin ( Recipient suggestion for electronic messages using local social network data, 2014)  discloses target users contains a list of her friends. Other users contain list of mutual friend with target user. These connections between users form target user’s ego-network.  The ego-network is used for finding communities of target’s friends, via an algorithm. The algorithm provides high quality overlapping communities of users. For each discovered community a community interaction is created. Community member are included into this interaction.  Berry (PTIME: Personalized Assistance for Calendaring, 2011) teaches learn whole schedules and displays a subset of users and updates preference model (steps 1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624